DETAILED ACTION
	This is the second office action on the merits of the instant application, and is in response to Applicant’s amendment and remarks filed May 20, 2021, wherein claims 1, 5 and 11-16 are amended and claims 2-4, 6-10 and 17-19 are cancelled.  Claims 1, 5 and 11-16 remain in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20180222477) in view of Bulgrien (US20150329116) and Kanda (US20190256066).
Regarding claim 1, Wang discloses, a control system for maintaining low speeds in a work vehicle comprising (Wang: [0004] discloses a speed control system for a vehicle.): 
a work vehicle, said work vehicle including a frame, an engine connected to a driveline for propelling said work vehicle (Wang: Fig 1 shows a vehicle with a frame, and [0016] describes a powertrain with an engine.), and a brake system for slowing or stopping said work vehicle (Wang: [0017] describes a break system for slowing the vehicle.); 
a low speed control system, said low speed control system including a low speed control module for establishing and monitoring a low speed for said vehicle to maintain (Wang: [0024] describes a speed controller that manages the speed of the vehicle.), said low speed control module monitoring the speed of said vehicle with respect to the ground surface (Wang: [0024] describes the speed controller receiving data on speed of the vehicle.), said low speed control module in electrical communication with a brake module ( Wang: [0037] describes speed controller communicating control signal to control the brakes.), said low speed control module in electrical communication with a throttle control for said engine of said vehicle (Wang: [0037] describes speed controller communicating control signal to control the throttle.); 
whereby said low speed control system controls said low speed of said vehicle by operation of said brake module and said throttle control (Wang: [0037] describes the speed 
Wang does not expressly teach an encoder for establishing and monitoring speed.  Bulgrien discloses, said low speed control module includes an encoder for monitoring the speed of said work vehicle, said encoder in electrical communication with said low speed control module (Bulgrien: [0034] describes encoders for speed sensing and the encoder communicating with the controller.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang with the teachings of Bulgrien, in order to provide a method for making speed measurement of the vehicle (Bulgrien: [0034]).
Wang further does not disclose, said brake system is an air brake system, said air brake system utilizing pressurized compressed air to control brake operation, creating a drag on said work vehicle.
Kanda discloses, said brake system is an air brake system, said air brake system utilizing pressurized compressed air to control brake operation, creating a drag on said work vehicle (Kanda: [0007] describes an air brake system that utilizes compressed air for brake operation.), including, said air brake system includes an air control valve positioned along an air-line extending to an air brake (Kanda: [0020] describes a control valve being arrange in a supply passage (air-line).), said air control valve in electrical communication with said low speed control module so that said air control valve controls an amount of air maintained within said air brake to control drag on said air brake (Kanda: [0025] states that the controller communicates 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang with the teachings of Kanda, in order to provide a method for an air control braking system with improved valve control (Kanda: [0042]).

Regarding claim 5, Wang discloses, the control system of Claim 1 wherein said speed control module is in electrical communication with a vehicular on-board computer (Wang: [0024] discloses speed controller in communication with power train control unit.), said on-board computer monitoring a speed of said work vehicle, said speed communicated to said low speed control module in real time (Wang: [0024] describes speed controller receiving vehicle speed data from the power train control unit.).

Regarding claim 15, Wang and Kanda discloses the invention as in the parent claim above, including, an air pressure sensor for measuring air pressure within said air-line, said air pressure sensor in electrical communication with said low speed control module (Kanda: [0023] describes a pressure sensor located in the common passage (air-line) and [0025] states ECU or the controller obtains signals from the pressure sensor.).

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20180222477) in view of Bulgrien (US20150329116) and Kanda (US20190256066), and in further view of Ross (US6048040).
Regarding claim 11, Wang and Kanda discloses the invention as in the parent claim above.
	Wang and Kanda does not disclose, two or more said air control valves, each said air control valve positioned along a respective air-line extending to an air brake, each said air control valve in electrical communication with said low speed control module.
Ross discloses, two or more said air control valves (Ross: Fig 2 shows two valves 42 and 43.), each said air control valve positioned along a respective air-line extending to an air brake (Ross: Fig 2 shows air supply lines 35 and 36.), each said air control valve in electrical communication with said low speed control module (Ross: [Col 3, Ln 53 - 56] states that valves 42 and 43 are controlled by an electrical signal supplied by the controller.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang and Kanda with the teachings of Ross, in order to provide a method for a vehicle pneumatic brake pressure system (Ross: [Col 1, Ln 53 – 56]).

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Bulgrien (US20150329116) and Kanda (US20190256066), in view of Ross (US6048040), and in further view of Dieckmann (US20150283866).
Regarding claim 12, Wang, Kanda, and Ross discloses the invention as in the parent claim above.
	Wang, Kanda, and Ross does not disclose, the low speed control system of Claim 11 including a plurality of said temperature sensors, each said temperature sensor positioned to 
Dieckmann discloses, a plurality of said temperature sensors, each said temperature sensor positioned to monitor an operating temperature of a different air brake (Dieckmann: [0069] states describes pneumatic brakes with temperature sensors.), said temperature sensors in electrical communication with said low speed control module (Dieckmann: [0069] describes temperature sensor in communication with brake control device.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang, Kanda, and Ross with the teachings of Dieckmann, in order to provide a method for controlling electro-pneumatic brake system (Dieckmann: [0069]).

	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20180222477) in view of Bulgrien (US20150329116) and Kanda (US20190256066), in view of Ross (US6048040), in view of Dieckmann (US20150283866), and in further view of Guichard (US5217282).
Regarding claim 13, Wang, Kanda, Ross, and Dieckmann discloses the invention as in the parent claim above.
Wang, Kanda, Ross, and Dieckmann does not disclose, said low speed control module is constructed and arranged to alternate respective air brakes used for drag to control the speed of said work vehicle.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang, Kanda, Ross, and Dieckmann with the teachings of Guichard, in order to provide a method for an alternating braking system for preventing excessive brake temperature (Guichard: [Col 1, Ln 11 - 21]).
Regarding claim 14, Wang, Kanda, Ross, Dieckmann, and Guichard discloses the invention as in the parent claim above, including, readings from said plurality of temperature sensors are utilized to determine which respective air brake is utilized to provide a drag on said work vehicle (Guichard: [Col 1, Ln 38 – 45] describes brakes to be actuated are selected as a function of the temperature measurement performed.).
	
	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20180222477) in view of Bulgrien (US20150329116) and Kanda (US20190256066), and in further view of Simpson (US20140318903).
	Regarding claim 16, Wang and Kanda discloses the invention as in the parent claim above.
	Wang and Kanda does not disclose, said brake system includes a spring brake, said spring brake utilizing air pressure to control spring pressure against brake operation, so that spring pressure applied to said spring brake is limited to cause drag on said work vehicle.
Simpson discloses, said spring brake utilizing air pressure to control spring pressure against brake operation (Simpson: [0030] describes spring break utilizing air pressure by control 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang and Kanda with the teachings of Simpson, in order to provide a method for an air pressure actuated spring brake (Simpson: [0030]).
Response to Arguments
Applicant's arguments filed May 20, 2021 have been fully considered but they are not persuasive.  Applicant primarily argues that claim 1, as amended, defines over the Wang reference, without fully discussing the application of the secondary references applied to the cancelled dependent claims.  Applicant’s arguments regarding the remaining dependent claims are unpersuasive as each of the disclosed systems are readily combinable as falling within the same field of endeavor.  Accordingly, the amended claims stand rejected as presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DONALD J WALLACE/Primary Examiner, Art Unit 3665